Citation Nr: 1102491	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1999 to May 
1999, July 2000 to October 2000, July 2001 to November 2001, and 
March 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007  rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  By way of the July 2007 rating decision the RO denied 
service connection for PTSD. 

In November 2010 the Veteran testified before the undersigned 
Veterans Law Judge   at the RO. 

The Board notes that the Veteran has filed additional evidence 
that was not accompanied by a waiver of initial RO consideration.  
However, in light of the favorable disposition of the Veteran's 
claim the Board finds that the Veteran is not prejudiced by the 
Board's consideration of the additional evidence in the 
adjudication of this appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  There is medical and lay evidence of record establishing a 
diagnosis of PTSD, credible supporting evidence that a claimed 
in-service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here the decision below is granting 
in full the benefits sought on appeal.  Accordingly, even 
assuming that an error was committed with respect to the duty to 
notify or the duty to assist, such error was harmless and will 
not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  When all the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case, 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2010); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in- 
service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The  
determination as to whether evidence establishes that a Veteran 
engaged in combat with the enemy must be resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative  
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in claims for PTSD was recently 
relaxed, adding to the types of claims VA will accept through 
credible lay testimony alone.  The new regulations provide that  
if a stressor claimed by a veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in- 
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted. 

After a careful review of the Veteran's claims file the Board 
finds that by granting the Veteran the benefit of doubt service 
connection for PTSD is warranted.  In the present case, the 
Veteran testified and asserted throughout the pendency of the 
appeal that his stressors occurred when he was stationed in 
Kosovo, Kuwait, Qatar, and Macedonia.  He stated that when he was 
stationed in Kosovo at Camp Able Sentry he was one of 500 
essential personnel that stayed when the Camp was evacuated and 
his unit was mortared and shelled.  He stated that on September 
11, 2001, he was stationed in Macedonia and his base went on 
lockdown and that they had to wear their full equipment and have 
their weapons were locked and loaded the entire time.  In 
addition, he felt extremely uncomfortable dealing with the local 
people in Qatar when he had to go downtown to ship and receive 
the mail and would avoid going.  

In February 2008 the Veteran was diagnosed with PTSD with anxiety 
and depression by a VA social worker.  In July 2010 the Veteran 
underwent a mental status examination by a private physician.  
When asked about the Veteran's adjustment to military life he 
replied that it started good but ended bad.  The Veteran 
described fear when he was stationed in Macedonia and being 
overseas on September 11, 2001, where they were told that the 
Balkans were next on Osama Bin Laden's target list.  He also 
stated that when he was stationed in Qatar they were threatened 
and yelled at because they were Americans and that the local 
civilians would pull up next to them and try to break their 
windows.  The Veteran reported that his depression began after he 
was stationed in Kosovo.  The examiner found the Veteran to have 
PTSD characteristics that were contributed by his childhood abuse 
and neglect but were exacerbated by his military experiences.  He 
was diagnosed with major depressive disorder and chronic PTSD. 

Though the Veteran was not afforded a VA examination, the Board 
finds that the private examination is adequate.  In addition, the 
Board accordingly finds that the Veteran has a current diagnosis 
of PTSD and  that there is no clear and convincing evidence to 
the contrary that the Veteran's stressors occurred; therefore, 
service connection for PTSD should be granted.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant one that exists because an approximate balance of positive 
and negative evidence which does satisfactorily prove or disprove 
the claim.  It is a substantial doubt that within the range or 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In sum, the Board finds that the Veteran has a current diagnosis 
of PTSD and that there is no clear and convincing evidence to the 
contrary that the Veteran's stressors occurred.  Therefore, by 
extending the benefit of the doubt to the Veteran, service 
connection is warranted in this case.  


ORDER

Service connection for PTSD is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


